GARY L. LUMPKIN, Presiding Judge
¶1 It has come to the Court's attention that Judge Lumpkin's separate writing in the above styled and numbered cause, Witherow v. State , 2017 OK CR 17, 400 P.3d 902, was incorrectly recorded. The record of his writing should read as follows:
LUMPKIN, PRESIDING JUDGE: SPECIALLY CONCUR
¶2 IT IS SO ORDERED.
¶3 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 25th day of July, 2017.
DAVID B. LEWIS, Vice Presiding Judge
NOT PARTICIPATING ARLENE JOHNSON, Judge
ROBERT L. HUDSON, Judge
ATTEST:
Michael S. Richie Clerk
Citationizer© Summary of Documents Citing This Document
Cite Name Level None Found. Citationizer: Table of Authority Cite Name Level None Found.